Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of 1-7, 10-13 and 19 in the reply filed on 14 September 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13 and 19
Claims 1-7, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Häse et al. (Chimera: Enabling hierarchy based multi-objective optimization for self-driving laboratories. Chem. Sci. 9, 7642–7655 (2018); “Hase”) in view of Delaney et al. (2007/0148697; “Delaney”) and further in view of Ren et al. (Accelerated discovery of metallic glasses through iteration of machine learning and high-throughput experiments, SCIENCE ADVANCES, 13 Apr 2018, Vol 4, Issue 4; “Ren”).
Regarding claim 1, Hase discloses a system comprising a multi-objective optimization (decision-making) engine for self-driving laboratories including robotic sampling. Hase, Abstract and Introduction (“Multi-objective optimization is ubiquitous across various fields in science, engineering and economics. It can be interpreted as a multi-target decision-making process, aiming at finding the ideal set of conditions, e.g. parameters of experimental procedures, theoretical models or computational frameworks, which yield the desired pre-defined targets. In chemistry and materials science, these targets can include … optimization of materials with properties tailored to specific needs. In general, ideal conditions for which all targets assume their desired optimal values do not exist. As a matter of fact, improving on one target might only be possible at the expense of degrading other targets.”). Hase discloses iterative approaches to optimizing parameters, Hase, p. 7647 (“All objective functions are evaluated at parameter points in sequential order. At each iteration in the optimization procedure,… Deviations in the objective values of the predicted Pareto optimal points and the true Pareto optimal points are used as a measure to determine how well Pareto optimal objectives are predicted …”), and using Bayesian techniques to use experimental data to auto-calibrate an automated experimentation platform. Hase, p. 7649.
Further regarding claim 1, Hase does not explicitly discloses batches of material samples.
However, Delaney discloses in paragraphs [0028]-[0095] and claims 15 and 34, assessing material/mechanical characteristics such as using inkjet printing to form libraries having spatial variations in composition.
[0028] FIG. 1A is a schematic representation of an array of deposited coatings on a substrate with gradients in the X- and Y-axis for two components A and B (e.g., therapeutic drug, a component of a copolymer, or coating additive) prepared using ink-jet printing technology. FIG. 1B is a photograph of an actual array constructed according to the schematic representation of FIG. 1A.
[0030] In the present invention, dots are arranged to form an array using ink-jet printing selected from the group consisting of drop-on-demand printing and continuous mode printing.
[0031] As used herein, "ink-jet printing" refers to processes for dispensing spheres of fluid with diameters anywhere from about 5-1000 .mu.m, and typically about 15-200 .mu.m (2 pl to 5 nl) at rates of about 0-25,000 per second for single drops dispensed using "drop-on-demand," and up to 1 MHz for continuous droplets. In drop-on-demand ink-jet printing, the fluid is typically maintained at ambient pressure and a transducer is used to create a drop only when needed. The transducer creates a volumetric change in the fluid which creates pressure waves. The pressure waves travel to the orifice, are converted to fluid velocity, which results in a drop being ejected from the orifice. Demand mode ink-jet printing generally produces droplets that are approximately equal in diameter to the orifice diameter of the droplet generator and drops less than 20 .mu.m are currently used in photographic quality printers and drop diameters of up to 120 .mu.m have been generated.
[0032] In continuous mode ink-jet printing, pressurized fluid is forced through an orifice, typically 50-80 .mu.m in diameter, to form a liquid jet. While not wishing to be bound by theory, it is believed that surface tension acts to amplify even minute variations in the diameter, causing the jet to break into drops. Application of a frequency disturbance in the appropriate frequency range causes the disturbance to be amplified and drops of repeatable and generally uniform size and velocity is generated at the applied disturbance frequency. The disturbance can be generated by any appropriate means, including but not limited to an electromechanical device such as a piezoelectric transducer or speaker that creates pressure oscillations in the fluid. Drop generation rates for commercially available continuous mode ink-jet systems are usually in the 80-1000 kHz range, with drop sizes as small as about 20 .mu.M and as large as about 1 mm in a continuous system.
[0033] Referring to FIG. 1, library arrays involving one-, two-, and three-dimensionally-programmable spatial variation in composition can be prepared using an inkjet array printer onto a uniform substrate of metal or some other material, then characterized using high-throughput analytical techniques, preferably, non-destructive techniques, including but not limited to UV-Vis spectroscopy, fluorescence microscopy, nanoindentation, scanning probe microscopy comprising atomic force microscopy or chemical force microscopy, field emission electron microscopy, photoacoustic infrared spectroscopy, FTIR- and confocal Raman microscopy, on a motorized stage. In this way, an entire "library" of samples can be prepared efficiently and uniformly, and can be tested repeatedly throughout a run of experiments. The compositional effects on properties such as mechanical/chemical durability, drug release, solubility, biocompatibility, and bioerosion can be evaluated in parallel under identical conditions by exposing the array to the appropriate conditions. In addition, the effects of coating thicknesses and processing conditions such as solvent ratios and adjustments to spray settings can also be investigated and optimized.
[0034] Although drop-on-demand printer technology and other "ink-jet"-type technology for deposition of the dots is preferred, any other mode of deposition of an array of discrete compositions of uniform size and which dots vary in at least one parameter is within the scope of the invention. For example, various lithography techniques whereby small aliquots of liquid/fluid medium can be deposited on a test surface with or without a mask may be used in the present invention. For example, spray coating a substrate covered with a stencil having a multitude of openings and then removing the stencil to reveal an array of dots is within the scope of the invention.
[0036] By using drop-on-demand printer technology, dots or films of coatings of different compositions may be prepared simply by adjusting the different feeds to the nozzle. By spacing the depositions apart in an orderly fashion, thousands of coating samples with progressively variant compositions can be prepared on a single substrate by simply delivering different amounts of different solutions to different parts of the substrate. In this way, an entire library of coatings of different compositions and processing conditions can be prepared on a single metal surface in an ordered fashion.
[0040] In this regard, the invention comprises a system for creating an array of a candidate polymer composition (array comprises a plurality of test points, each point with slightly different composition such as an AB copolymer where the ratio of A to B (mol %) is altered to create a concentration gradient across the array). The materials and methods for producing inkjet printed arrays of polymer compounds are known to one of skill in the art. Exemplary protocols are provided in de Gans et al., Macromol. Rapid Commun., 24:659-666 (2003); de Gans et al., Macromol. Rapid Commun., 25:292-296 (2004). Once formed, the array is subjected to a host of environmental, chemical and mechanical testing and data is recorded at different time points, e.g., T.sub.0, T.sub.1, T.sub.x, and T.sub.final.
[0042] In some embodiments, the polymer composition comprises a therapeutic agent, wherein a second pre-selected parameter comprises the concentration of therapeutic agent and each dot of the array comprises a different concentration of the therapeutic agent to form a concentration gradient in the y-axis of the array. After time point T.sub.1, the array is removed from the solvent and the concentration of therapeutic agent remaining on the dots is measured using at least one analytical technique comprising scanning probe microscopy comprising atomic force microscopy, field emission electron microscopy, FTIR microscopy, confocal Raman microscopy, and photoacoustic infrared spectroscopy such that a profile of the release of the therapeutic agent as a function of time, concentration of therapeutic agent, and molar composition of A and B block polymers is produced. The array may be subjected to subsequent steps of placement in a solvent, mechanical testing comprising testing of tack, elastic modulus, elongation modulus, glass transition temperature, nano-indentation, surface topography or at least one analytical technique to obtain additional data at time points T.sub.x, and T.sub.final, wherein x is a whole number greater than 1.
 [0043] The array is then subjected to any one of a number of nondestructive characterization methods, such as Raman spectroscopy and infrared spectroscopy to determine the concentration of the general compound, the copolymer and/or drug at T.sub.0. Mechanical testing such as nano-indentation (e.g., pressure applied to measure elastic modulus, for example) can be performed on the individual dots to measure and record each Theological parameter such as tack, elastic modulus, elongation modulus, glass transition temperatures, etc. at T.sub.0. The array can be used to test a host of other parameters, including chemical composition and surface topography. Subsequently, the effects can then be correlated to kinetic drug release characteristics, bioerodibility of the polymer, tack, lubricity, solubility, adhesion properties to a substrate, dry release characteristics, thermal stability, stability under different chemical and/or biological conditions, stability during radiation exposure, etc.
[0067] As described in Pinchuk et al., supra, the release profile characteristics of therapeutic agents such as paclitaxel from SIBS copolymer systems demonstrate that these copolymers are effective drug delivery systems for providing therapeutic agents to sites in vivo. These copolymers are particularly useful for medical device applications because of their excellent strength, biostability and biocompatibility, particularly within the vasculature. For example, SIBS copolymers exhibit high tensile strength, which frequently ranges from 2,000 to 4,000 psi or more, and resist cracking and other forms of degradation under typical in vivo conditions. Biocompatibility, including vascular compatibility, of these materials has been demonstrated by their tendency to provoke minimal adverse tissue reactions (e.g., as measured by reduced macrophage activity). In addition, these polymers are generally hemocompatible as demonstrated by their ability to minimize thrombotic occlusion of small vessels when applied as a coating on coronary stents. Furthermore, these polymers possess many interesting physical and chemical properties sought after in medical devices, due to the combination of polymer blocks.
[0095] Preferably, the materials "library" generated by the array of dots is characterized by automated, non-destructive means, such as scanning probe microscopy, confocal Raman microscopy, FTIR-microscopy, to yield information on the chemical composition and mechanical properties of each of the samples. Using data-mining software, relationships between these results can be correlated. Given the intricacies of stent design, local pharmacology, tissue biology, and rheology, computational models may be utilized in predicting and understanding drug distribution and deposition from drug-eluting stents. For examples, computational methods such as Bayesian Inference computation, importance sampling techniques in Monte Carlo, dynamic Monte Carlo using Markov Chains, may be utilized to optimize the materials for elution of a particular therapeutic agent in a particular stent device. Field emission electron microscopy can provide more information on morphology and surface chemistry, but may be more labor-intensive, making the analysis of large sample arrays less practical.
Claims 15. The system of claim 13, wherein the array is subjected to subsequent steps of placement in a fluid medium, mechanical testing comprising testing of tack, elastic modulus, elongation modulus, glass transition temperature, nano-indentation, surface topography or at least one analytical technique to obtain additional data at time points T.sub.x and T.sub.final, wherein x is a whole number greater than 1.
Claim 34. The array of claim 33, wherein the array is subjected to subsequent steps of placement in a fluid medium, mechanical testing comprising testing of tack, elastic modulus, elongation modulus, glass transition temperature, nano-indentation, surface topography or at least one analytical technique to obtain additional data at time points T.sub.x and T.sub.final, wherein x is a whole number greater than 1.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hase’s optimization engine for automated processing in light of Delaney’s disclosure of using ink jet approach to preparing libraries of varied material composition to comprise: a system for formulating a material, comprising: a sample automation system configured to output one or more batches of material samples, each batch of the one or more batches including a plurality of material samples, and at least one of the following comprising samples having different properties: (a) the plurality of material samples of each batch, or (b) the material samples of a plurality of batches; and an optimization engine configured to receive data about the one or more batches of material samples outputted by the sample automation system and output one or more subsequently suggested batches of material samples, each subsequently suggested batch of the one or more subsequently suggested batches including a plurality of subsequently suggested material samples, wherein the sample automation system is configured to output one or more additional batches of material samples based on the one or more subsequently suggested batches of material samples outputted by the optimization engine; because the resultant configuration would facilitate rapid and guided discovery of materials with optimized mechanical properties using iterative combinations of machine learning and experimentation. Ren, Abstract.
[R]etraining the model requires no tweaking or retuning but simply adding the new data to the training set—a process that is completely automated and allows instantaneous update of the model as soon as new data are acquired. The automated and rapid iterative update of the model further accelerates the process of discovery. The updated model retrained on the HiTp experiments on the Co-V-Zr ternary constitutes the second iteration of the discovery cycle depicted in Fig. 1, and we call the resultant predictions the second-generation ML model.
Ren, p. 6.
Ren, Figure 1

    PNG
    media_image1.png
    673
    676
    media_image1.png
    Greyscale



Regarding claims 2-7, 10-13, and 19, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hase in view of Delaney and further in view of Ren, as applied in the rejection of claim 1, to comprise:
2. The system of claim 1, wherein the optimization engine is configured to optimize one or more formulations of a material sample based on a plurality of performance objectives. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
3. The system of claim 2, wherein the plurality of performance objectives comprises an overall Pareto front, the overall Pareto front being based on attempts to maximize each of material toughness, compression modulus, and maximum strength simultaneously. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
4. The system of claim 3, wherein the optimization engine is configured to utilize a Bayesian optimization strategy to optimize the one or more formulations of the material sample based on the plurality of performance objectives. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
5. The system of claim 4, wherein the optimization engine is configured to perform the following actions: fit a Gaussian Process for each performance objective of the plurality of performance objectives independently; perform Thompson sampling of the Gaussian Process for each performance objective; approximate a predicted Pareto set and a predicted Pareto front for each performance objective; and output one or more subsequently suggested batches of material samples based on the predicted Pareto sets and the predicted Pareto fronts of the one or more batches of material samples outputted by the sample automation system. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
6. The system of claim 1, wherein the optimization engine is configured to predict the plurality of performance objectives for one or more material samples not yet outputted by the sample automation system and factor in such one or more samples not yet outputted by the sample automation system in determining the one or more subsequently suggested batches of material samples it outputs. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
7. The system of claim 6, wherein the optimization engine is configured to utilize a Bayesian optimization strategy to predict the plurality of performance objectives for one or more material samples not yet outputted by the sample automation system. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
10. The system of claim 1, wherein the sample automation system further comprises: a plurality of dispensers; and one or more mixers. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
11. The system of claim 10, wherein the plurality of dispensers are configured to dispense a plurality of formulation primaries, and wherein the one or more mixers are configured to mix the plurality of formulation primaries based on a selected ratio for the plurality of formulation primaries to create at least one material sample of the plurality of material samples. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
12. The system of claim 11, wherein the selected ratio is based on the one or more subsequently suggested batches of material samples outputted by the optimization engine.
13. The system of claim 12, wherein the plurality of formulation primaries are configured for use as 3D printing ink. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.Here, the examiner notes that that varying the material composition of 3D printers is well known and well-characterized in the art. 
19. The system of claim 1, wherein the one or more subsequently suggested batches of material samples outputted by the optimization engine is based on providing one or more subsequently suggested batches that at least one of maximizes a particular function of the material sample or reduces an uncertainty in a particular function of the material sample. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
because the resultant configurations would facilitate rapid and guided discovery of materials with optimized mechanical properties using iterative combinations of machine learning and experimentation. Ren, fig. 1, Abs. and p. 6. Delaney, pars. [0028]-[0095] and clms. 15 and 34. Hase, Abstract, Introduction and pp. 7647 and 7649.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874